In a proceeding pursuant to CPLR article 78 to prohibit a Judge of the Criminal Court from enforcing an order of the Criminal Court, Kings County, dated August 16, 1978 which, inter alia, granted the motion of appellant Darry P. (Anonymous) for a trial by jury, the appeals are from a judgment of the Supreme Court, Kings County, dated June 14, 1979, which granted the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Rader at Criminal Term. Hopkins, J. P., Lazer, Margett and Weinstein, JJ., concur. [100 Misc 2d 253.]